UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2084


VINCENT JOHN HALL,

                Plaintiff - Appellant,

          v.

DURON BURNEY, Officer; TOWN OF MAXTON; TAMMY DEESE; GLADYS
DEAN,

                Defendants – Appellees,

          and

MAXTON POLICE DEPARTMENT,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:10-cv-00184-BO)


Submitted:   February 27, 2014             Decided:   March 26, 2014


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent John Hall, Appellant Pro Se. Ronnie Monroe Mitchell,
MITCHELL LAW GROUP, Fayetteville, North Carolina, Andrew James
Santaniello, CLAWSON & STAUBES, PLLC, Charlotte, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Vincent John Hall appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have   reviewed     the    record    and   find      no     reversible    error.

Accordingly, we deny Hall’s motion for appointment of counsel

and affirm for the reasons stated by the district court.                    Hall

v. Burney, No. 7:10-cv-00184-BO (E.D.N.C. Sept. 10, 2013).                    We

dispense   with     oral   argument    because       the    facts   and    legal

contentions   are   adequately      presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      3